Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 9 November 1805
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philadelphia Nov 9. 1805
                  
                  The enclosed Letter accompanied by two small Packages for the President of the United States, I have just received from Mr Appleton the Packages shall be forwarded by the first vessel that sails for the Port of Alexandria or George Town unless otherwise directed by you—
                  I have the honor to be with great respect Sir Your Obt huml Sert.
                  
                     P Muhlenberg
                     
                  
               